Wagner, J.
The defense set up in paragraph 8 of the answer is insufficient because it is hypothetical, and because it is a plea in the alternative, and because it fails to set forth the ultimate facts upon which defendant relies to be relieved of liability.
The plea of confession and avoidance requires a definite admission and a statement of ultimate facts which, if established, exonerate the defendant of liability.
The motion to strike out paragraph 8 is granted, with leave to defendant to serve an amended answer within twenty days.